DETAILED ACTION
Status of Claims
	Claims 1-10 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 20 (Figures 1-2 and 4-5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Claim Objections
Claim 1 is objected to because of the following informalities:  the term “liquid medicine” may be more appropriately written to align with terminology known to the relevant art.  For example, it appears that the ‘liquid medicine’ is a copper electroplating solution.  The phrase may be more appropriately written as “liquid” without the use of medicine.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 and 8-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirao (US 2014/0295093).
Regarding claim 1, Hirao discloses a processing liquid recovering device for substrate holders (8) [0120] (= a carrier liquid leakage preventing device for containing liquid medicine dripping from a carrier, wherein the carrier liquid leakage preventing device) comprises:
A transporter (100) with lifter (101) (Figures 23-24) [0122] (= a guide rail disposed along a first direction, said first direction being a vertical direction perpendicular to the horizontal plane or a direction at an angle to the horizontal plane);
Either first or second suction mechanism (112, 116) provided with a pipe (131) and suction nozzles (130, 136) for suctioning the processing liquid and which are movable in a vertical direction [0121]-[0125] (= a leakage preventing groove provided on the guide rail and capable of performing a lifting movement along the guide rail so as to move above or below the carrier; groove interpreted as long narrow channel);
Moving mechanism comprising Z-axis actuator (146) [0123]-[0124] (= a driver for driving the lifting movement of the leakage preventing groove).
Regarding claim 2, Hirao discloses wherein the substrate holder (8) comprises two opposite sides, and at least one of the two opposite sides bears the substrate (W) (Figure 24).  The suction mechanisms (112, 116) and associated parts comprise at least a first part and a second part separate from each other by a predetermined distance so as to be respectively located on two opposite sides of the carrier (e.g. opposing left, right sides for example) or alternatively, the first and second parts of the suction mechanism are combined to form a channel structure (Figures 23-24) with an opening facing upward.  The claimed “combined to form a channel with an opening facing upward” is particularly broad.  The opening for example could be the spacing between the nozzles (136).  
Regarding claim 3, the suction mechanisms of Hirao read on the claimed first and second baffle structures (i.e. a device to regulate flow or passage). The first and second suction mechanisms of Hirao are arranged in parallel and spaced apart (Figures 23-25).  
Regarding claim 4, the first and second suction mechanisms are connected via the moving mechanism (124) and z-axis actuator (146) and move synchronously [0123].  Further, the claimed language “when the first baffle structure performs the lifting movement on the guide rail, the second baffle structure is lifted synchronously” is directed towards the manner of operating the claimed device and does not differentiate the apparatus claim from the prior art (MPEP § 2114 II). 
Regarding claim 8, the claimed “provided with” is not particularly structurally limiting.  The suction structures are provided with the sealing members comprising the processing liquid.  The suction structures move upwards in relation to the substrate and substrate holder, therefore the bottom ends would necessarily be provided with the sealing members. 
Regarding claim 9, Hirao discloses the transporter (100) and lifter (101) as a rack [0083], [0120] and wherein the driver comprises a servomotor [0125]. 
Regarding claim 10, Hirao discloses the device above within a plating apparatus (abstract) (= an electrochemical deposition apparatus comprising a carrier liquid leakage preventing device according to claim 1) (abstract). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hirao (US 2014/0295093) in view of Takahashi (JP 2019-002065). 
Regarding claim 5, Hirao fails to disclose first and second rotary shafts as claimed. 
Takahashi discloses a plating apparatus comprising a holder guide (60) that supports substrate holder (11).  The apparatus comprises actuators that utilize a rotation/linear motion conversion. Actuators (103) adjust the position of the holder guide (60) in the z-axis direction by the reciprocating motion of the rotation/linear motion conversion (bottom page 4- page 5).   
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce an apparatus comprising rotary shafts as claimed because Takahashi discloses that actuators that provide movement in the z-axis include rotation to linear conversion to produce the necessary movement. Actuators such as those in Hirao or Takahashi include a sliding block for carrying out the operation of actuating for vertical movement. 
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (US 2010/0006444).
 Regarding claim 1, Endo discloses a substrate holder (26) drainage device [0071] (= a carrier liquid leakage preventing device), comprising:
	A rotating shaft (51) [0070]-[0071] (Figure 2) (= a guide rail disposed along a first direction, said first direction being a vertical direction perpendicular to the horizontal plane or a direction at an angle to the horizontal plane); 
	A tray (52) having a semicircular cross-section [0071] (= a leakage preventing groove provided on the guide rail), and
The vertical driver depicted in Figure 2 (= a driver for driving the lifting movement of the leakage preventing groove).  
Regarding the claimed “capable of performing a lifting movement along the guide rail so as to move above or below the carrier” and “for driving the lifting movement of the leakage preventing groove”, Endo discloses that the tray (52) is retracted to be positioned such that the tray does not encumber the vertical movements of the substrate holders [0071].  Endo is not explicit in regards to any vertical movement of the tray along the rail, however, in order to maximize the prevention of the tray to not encumber the vertical movement of the substrate holders, it would have been obvious to one of ordinary skill in the art to provide the tray connection with the shaft (52) such that the connection acts as a sleeve enabling the connection and thus tray to slide to the top end of the rotating shaft, thus avoiding any interference with the vertical movement of the substrate holders (26).   

Allowable Subject Matter
Claims 6-7 are free of the prior art. 
Claims 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795